Citation Nr: 0023734	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for residuals of left 
wrist fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of right 
wrist fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of left acromioclavicular separation.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1981 to November 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a low back disorder and denied TDIU.  The veteran has 
also perfected an appeal of rating a decision in which the RO 
awarded an increased ratings of assigned 10 percent for each 
of the veteran's wrists and another rating decision in which 
the RO denied an increased rating for residuals of left 
acromioclavicular separation.

In Floyd v. Brown, 9 Vet. App.88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion indicating a nexus between the veteran's current 
disability from low back disorders and any injury or disease 
he incurred during his active military service.

2.  The veteran's disability from residuals of fracture of 
the right wrist is manifested by subjective complaints of 
pain, with ranges of motion well in excess of 15 degrees of 
dorsiflexion and well in excess of palmar flexion in line 
with the forearm without clinical findings of painful motion, 
and without loss of grip strength, manual dexterity, 
weakness, instability, excess fatigability, redness, 
swelling, heat, or deformity.

3.  The veteran's disability from residuals of fracture of 
the left wrist is manifested by subjective complaints of 
pain, with ranges of motion well in excess of 15 degrees of 
dorsiflexion and well in excess of palmar flexion in line 
with the forearm without clinical findings of painful motion, 
and without loss of grip strength, manual dexterity, 
weakness, instability, excess fatigability, redness, 
swelling, heat, or deformity.

4.  The veteran's disability from residuals of left 
acromioclavicular separation shoulder is not manifested by 
ankylosis of the shoulder, limitation of motion of the left 
arm, dislocation or guarded movement, or malunion or nonunion 
of the clavicle or scapula.

5.  The veteran has a high school diploma, additional 
schooling in electronics, and further education for 
vocational rehabilitation.

6.  The veteran has work experience in carpentry, electronics 
repair, pipeline construction and maintenance, grain 
inspecting, and has worked in concrete and stainless steel 
factories.

7.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5215 (1999).

3. The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5215 (1999).

4.  The criteria for a schedular rating in excess of zero 
percent for residuals of left acromioclavicular separation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic codes 5200, 5201, 5202, 5203 (1999).

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App.78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App.91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
low back disorder is not well grounded.  
Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App.69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in the RO's notices of rating decisions, and in 
the statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The veteran has current disability from a low back disorder.  
The following diagnoses were reported after a VA orthopedic 
examination in July 1997:  degenerative disc disease; 
Schmorl's nodes at the between the first and second lumbar 
vertebrae (L1-2) and between the L2-3; degenerative spurring 
of the vertebral bodies, and; facet syndrome at the space 
between the fifth lumbar and first sacral vertebrae (L5-S1) 
with referred nerve root irritation on the left, without 
nerve compression.  

The veteran has attributed his current disability from the 
low back disorders to injuries he sustained in a motorcycle 
accident in October 1981 during his active military service.  
However, service medical records do not show that he 
sustained a back injury in that accident or at any other time 
during his active military service.  In a report of medical 
history dated in late September 1983, he denied having 
recurrent back pain.  An examiner reported that the veteran's 
spine and other musculoskeletal anatomy were clinically 
normal.

Further, the file does not contain medical evidence that the 
veteran developed arthritis affecting his lumbosacral spine 
during his first post-service year.  During a VA examination 
in December 1983, he did not have complaints associated with 
his low back.  An orthopedist noted no symptoms or diagnoses 
of a low back disorder.

VA outpatient treatment records dated in March 1986 show that 
the veteran sought treatment for pain in the sternal area and 
between his shoulder blades.  On examination in had mild 
tenderness in his upper back.  An X-ray of the thoracolumbar 
spine showed no abnormality except for slight narrowing of 
the disc space at L1-2, possibly indicative of a degenerative 
process.  The veteran was seen again in December 1986 with 
complaints of arthritis.  A physical examination was normal 
except for mild tenderness between the shoulders.  The 
examiner noted a diagnosis of degenerative joint disease.  
The examination report contains no reference to in-service 
back trauma.

In a letter dated in August 1997, a chiropractor indicated 
that he had treated the veteran for complaints of back pain 
in August 1994.  A private medical record dated in April 1995 
indicates that the veteran, while at work stacking large 
concrete blocks, felt a sharp pain in his left lumbar region 
radiating into his left hip.  After an examination, a private 
physician noted a diagnosis of muscle strain.  The same 
physician noted in June 1995 that X-rays showed an 
abnormality of the L1-2 disc which a radiologist believed was 
old and not related to his most recent injury.  Notes dated 
in April 1997 indicate that the veteran re-injured his back 
in January 1997.  A private physician reported a diagnosis of 
acute lumbar back strain.  None of the foregoing treatment 
notes suggest any relationship between the veteran's current 
disability from a back disorder and any disease or injury he 
incurred during his active military service.

In a letter dated in September 1997, a practitioner of family 
medicine reported that the veteran injured his back while 
working for a concrete company in 1995.  According to the 
physician, the primary reason for the back injury was a pre-
existing back problem which may be related to a previous back 
injury while in service or to a congenital abnormality of his 
spine.

The veteran testified in July 1998 that after the in-service 
motorcycle accident, he had low back pain in the area of his 
"tailbone."  He stated that the pain subsided after a 
period of convalescence but never completed resolved.  He 
participated in physical training when required but was not 
carrying any heavy weight and therefore, his back was not 
hurting.  He testified that his back started hurting again 
when he started working after his separation from service.  
He stated that he did not seek medical treatment after his 
separation from service until 1985 or 1986.  He testified 
that he was recently told that his back disorder was related 
to an old injury.

The veteran's testimony before the undersigned regarding his 
claim for service connection for a low back disorder was 
substantially the same as his testimony at the RO in July 
1998.  In essence he attributed his current low back 
disorders to the injuries he sustained in the in-service 
motorcycle accident.  He referred to treatment for low back 
pain both in service and soon after his separation from 
service.  However, he indicated that when he was seen at a VA 
medical center in 1985 or 1986, his back pain was located in 
his middle back and shoulders.  He denied having had back 
trauma either before or after his active duty service.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion that the 
veteran's current disability from his low back disorders is 
related to any disease or injury he incurred during his 
active military service.  The veteran is competent to testify 
that he had back pain after the in-service motorcycle 
accident.  However, his own assertions of a nexus between 
current disability and the in-service injuries from a 
motorcycle accident are afforded no probative weight in the 
absence of evidence that he has the expertise to render 
opinions about the etiology of his current disability.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The recitation 
of the veteran's history of back injury in service, as 
contained in some of the recent medical records and as 
provided by the veteran, without further medical comment by 
the examiner, does not constitute the evidence of nexus that 
is required to support a well-grounded claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The veteran's assertions 
about what he had been told by physicians are too attenuated 
and inherently unreliable to constitute evidence of nexus.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's attorney has asserted that two statements from 
private physicians constitute evidence of nexus.  In the more 
recent statement, dated in March 1999, a physician reported 
that the veteran believed that his injury occurred in a 1981 
motorcycle accident.  Such statement does not constitute 
competent medical evidence of nexus.

In the statement dated in September 1997, a private physician 
stated merely that the veteran's current back problems may 
have been congenital or may have been related to a previous 
back injury while in service.  Such a statement is 
conjectural and apparently is also based on a history 
provided by the veteran.  As noted above, service medical 
records do not document complaints, diagnoses, or treatment 
of a back disorder.  See Elkins v. Brown, 5 Vet. App. 474 
(1993) (doctor's letter and treatment notes contained no 
indication that he had reviewed the veteran's service medical 
records or other relevant documents such as would have 
enabled him to form an opinion as to service connection based 
on grounds independent of the veteran's recitation of his 
medical and service background).  See also, Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (case not well grounded 
where the only evidence of nexus was one letter from a doctor 
indicating that the veteran's death "may or may not" have 
been averted if medical personnel could have effectively 
performed intubation).

In the absence of competent medical evidence or opinion of 
nexus between current back disability and a disease or injury 
incurred in service, the claim for service connection for a 
low back disorder is not well grounded.

II.  Increased Ratings 

The veteran has presented a well-grounded claims for 
increased disability evaluation for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and VA has no 
further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(19995).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Service medical records show that the veteran sustained 
bilateral Smith fractures of the wrists and suspected closed 
head injury.  After an examination, the assessment was closed 
head injury and bilateral Smith fractures.  The wrist 
fractures were reduced with closed reduction.  Under 
observation for his closed head injury, the veteran did well.  
During the reduction of the wrist fractures, it was 
determined that the veteran also had a left acromioclavicular 
separation.  X-rays of the right Smith fracture showed some 
loss of reduction and was again reduced using pins and 
plaster.  The veteran was discharged from the hospital two 
weeks after the accident.  However, in November 1981, he 
returned to the hospital with a pin tract infection.  The 
pins were removed and the right wrist was casted.  X-rays 
showed no movement in the fracture.  The veteran was again 
discharged from the hospital after occupational therapy, 
wound care, and cast removal.  He was instructed to return to 
the hospital at the end of convalescent leave.  Subsequently 
dated service medical records show that he continued physical 
therapy to increase range of motion and grip strength.  At 
the time of a September 1983 medical examination, the veteran 
reported a history of swollen and painful joints.  An 
examiner elaborated that the veteran complained that his left 
shoulder ached in cold weather and that his wrists had 
decreased ranges of motion.  No pertinent diagnoses were 
reported on the medical examination report. 


A.  Bilateral Wrist Fractures

During a VA examination in December 1983, the veteran told 
the examiner that his wrists hurt all the time, especially in 
cold weather.  Prolonged use of his arms caused his wrists to 
tire and weaken, especially on the right.  He was working as 
a carpenter and used such tools such as hammers and 
screwdrivers.  The examiner reported that the veteran was 
right handed.  On examination, there were two one-centimeter 
scars over the dorsum of the right had and wrist at the sites 
of the insertion of the stabilizing pins.  There was another 
one-centimeter scar at about the mid one-third of the 
forearm.  There scares were nonadherent.  Range of motion in 
both wrists was normal.  There was some tenderness with deep 
palpation or pressure over each wrist, especially the right 
wrist.  Grip strength was normal and equal bilaterally.  
Motor strength in the upper extremities was normal.  X-rays 
taken in December 1983 showed evidence of healed fractures of 
the distal left and right ulnae.  The reported diagnosis was 
residuals of bilateral wrist fracture

The veteran was granted entitlement to service connection for 
residuals of left and right wrist fractures by the RO's May 
1984 rating decision.  A zero percent rating was assigned to 
each wrist utilizing Diagnostic Code 5215.  Under that 
diagnostic code, a ten percent rating is assigned for 
limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion.  A 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  No 
higher rating is provided under Diagnostic Code 5215.

Pursuant to the veteran's September 1997 claim for increased 
ratings for his bilateral wrist disabilities, he underwent a 
VA orthopedic examination in August 1998.  During the August 
1998 VA examination, he complained of right wrist pain in the 
dorsal and volar aspects and in the radial ulnar junction.  
He also complained of left wrist pain in the radial ulnar 
junction and a sense of numbness when using his left hand to 
drive.  A cold environment increased pain in both wrists.  He 
also reported that the dorsum of the right hand at the point 
of a pin placement was occasionally tender, particularly with 
any type of forceful impact.  On examination, the contours of 
the wrists and the clinical relationship of the radial ulnar 
angulation did not appear to be disturbed.  The veteran had 
pinch, hook, and grasp functions in his hands.  His hands 
showed signs of wear.  Range of motion in the right wrist was 
45 degrees of flexion, 55 degrees of dorsiflexion, 25 degrees 
of radial deviation,  and 50 degrees of ulnar deviation.  
There were dimpled scars along the course of the index and 
middle finger metacarpals which, when widened, measured 
approximately one-quarter to three-eighths of an inch.  The 
left wrist had 40 degrees of flexion, 55 degrees of 
dorsiflexion, radial deviation of 25 degrees, and ulnar 
deviation of 40 degrees.  The examiner described the joint 
structures as tight. X-rays of the wrists showed unremarkable 
joint spaces in the radiocarpal and intercarpal joint spaces 
and articular margins.  There was a nonunited styloid process 
of the left ulna either due to previous trauma or a secondary 
center of ossification.  There was a small, nonunited 
avulsion of the tip of the right ulnar styloid.  The reported 
pertinent diagnosis was remote fracture of the right and left 
wrist.  The examiner commented that the veteran did not show 
pain during range of motion testing.  However, his wrists did 
show a partial loss of range of motion.  According to the 
examiner, if the limits of motion were exceeded during 
stress, pain would be produced.

Based on the findings during the August 1998 VA wrist 
examination, a hearing officer awarded increased ratings of 
10 percent for each wrist, effective from the date of receipt 
of the veteran's September 1997 claim for increased ratings.  
A bilateral factor of 1.9 percent was added.

When viewed in the context of Diagnostic Code 5215 the 
veteran's disability from neither his right or left wrist 
disorder warrants a rating in excess of 10 percent.  Although 
he has some limitation of dorsiflexion and palmar flexion, 
his dorsiflexion in both wrists is considerably more than 15 
degrees.  His palmar flexion is considerably more than in 
line with his forearm.

The only higher schedular ratings for wrist disability are 
applicable where there is ankylosis.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, [or] surgical procedure."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  The veteran does not 
have ankylosis in either wrist.

The Board finds that the veteran's disability from residuals 
of fractures of the right and left wrists is manifested by 
subjective complaints of wrist pain, with dorsiflexion well 
in excess of 15 degrees and palmar flexion well in excess of 
in line with the forearm.  Therefore, the Board concludes 
that the criteria for schedular rating in excess of 10 
percent has not been met for either wrist.

In reaching is decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  The original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1995).

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the clinical evidence indicates that the 
veteran's wrist impairments focus primarily on limitation of 
motion and subjective complaints of pain.  The disability due 
to more or less movement than normal has been accounted for 
in the schedular ratings assigned for limited motion.  In 
fact, were the ratings of the veteran's wrists based 
exclusively on limitation of motion, it appears that the 
associated disability would not be compensable.  Further, the 
record contains no objective findings of painful motion, 
loose motion, incoordination, inability to execute skilled 
movements, swelling, deformity, or atrophy from disuse.  
There is no indication of loss of grip strength or manual 
dexterity.  There are not findings of weakness, instability, 
excess fatigability, redness, swelling, heat, or deformity.  
The evidence as a whole, does not describe the presence of 
such additional factors as to warrant a higher rating than 
ten percent.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The Board has previously noted that the 10 
percent rating is the highest assignable pursuant to 
Diagnostic Code 5215.  The Board has also considered 
Diagnostic Code 5211, pertaining to impairment of the ulna, 
but the wrist fractures in this case involved the styloid 
process, bilaterally, rather than the ulna itself.  
Accordingly, rating the wrist disabilities under this 
diagnostic code would not be appropriate.  Higher ratings are 
assignable for ankylosis of the wrist, but neither wrist is 
ankylosed.  Therefore, his disability picture does not more 
closely approximate criteria for a higher schedular rating.

C.  Left Shoulder

During the December 1983 VA examination, the veteran 
complained that his left shoulder caught and popped some but 
did not dislocate.  He reported that the shoulder had free 
range of motion.  On examination, there was no atrophy.  
Range of motion was normal in all phases.  There was mild to 
moderate tenderness to deep palpation over the anterior 
aspect of the shoulder and over the bicipital groove.  X-rays 
of the left shoulder showed no definite fracture or other 
specific bony abnormality.  There was good maintenance of the 
glenohumeral joint space.  No peri-articular calcification 
was identified.  There was greater distance between the right 
distal clavicle and acromion than between the left distal 
clavicle and acromion.  The pertinent diagnosis was residuals 
of left acromioclavicular separation.

The veteran was granted entitlement to service connection for 
residuals of left acromioclavicular separation by the RO's 
May 1984 rating decision.  The associated disability was 
rated zero percent disabling pursuant to Diagnostic Code 5201 
by analogy.  Under that diagnostic code, limitation of motion 
of the arm to elevation at the shoulder level is assigned a 
disability rating of 20 percent.  If motion of the arm is 
limited to midway between the side and shoulder, a 30 percent 
evaluation is assigned for the major side and a 20 percent 
evaluation is assigned for the minor side.  If arm motion is 
limited to 25 degrees from the side, a rating of 40 percent 
is assigned for the major side and a 30 percent rating is 
assigned for the minor side.  The zero percent rating has 
continued in effect to the present.

During the August 1998 VA examination, the veteran complained 
of popping and pain in his left shoulder with motion, 
particularly if he utilizes the left arm away from the side 
of his body.  On examination, the shoulder muscles were 
clearly defined without evidence of atrophy.  Joint 
structures were rather tight.  Neither shoulder was able to 
reach 180 degrees of vertical arm position.  However, the 
examiner reported that such motion was normal for the 
veteran, as he had scapulothoracic motion at about 160 
degrees.  Internal rotation was 90 degrees and external 
rotation was 75 degrees.  Again, the examiner commented that 
such ranges of motion were normal.  The veteran did not 
complain of discomfort.  He was able to move freely.  An 
effort to produce the popping sensation yielded no clinical 
findings.  The examiner described the range of motion in the 
shoulder as complete considering the veteran's joint 
structures and general build.  X-rays of the shoulder showed 
no pathological process.  The reported diagnosis was remote 
trauma to left shoulder.  The examiner reported that he found 
no evidence of left shoulder separation on this examination.

The veteran's left shoulder was examined again by another VA 
physician in November 1998.  At that time, he told the 
examiner that he had pain and popping in the shoulder but did 
not take medication for the discomfort.  He had increased 
pain with lifting and reaching over his head.  He also had 
increased pain from swimming.  He denied treatment by surgery 
or injection.  He did not wear a sling.  He also complained 
of numbness in his left palm.  On examination, the left 
shoulder was slightly tender posteriorly.  Forward flexion 
was 180 degrees.  Abduction was 150 degrees.  Internal 
rotation was 90 degrees and external rotation was 60 degrees.  
Strength and sensation were intact.  There was no crepitance 
or popping with shoulder movement.  No gross deformity was 
seen.  An X-ray of the shoulder showed no abnormality.  The 
reported diagnosis was residual of left shoulder injury.  
However, the examiner commented that he could not diagnose or 
document left shoulder separation at the time of the 
examination.

The VA outpatient treatment records contained in the claims 
folder do not show complaints, diagnoses, or treatment for a 
left shoulder disorder since 1986.

The Board has considered the veteran's testimony given in 
July 1998 and May 2000.  In testimony pertinent to the 
question under discussion, the veteran reported his 
assertions that the left shoulder was painful and popped with 
use.  However, it must be emphasized that dislocation of the 
shoulder has not been shown clinically.

The Board finds that the veteran's left shoulder disability 
is manifested by subjective complaints of pain and popping 
without clinical findings of such symptoms and without 
compensable loss of range of motion.  As the veteran's left 
shoulder disorder is not currently manifested by compensable 
limitation of motion, the Board concludes that the criteria 
for a compensable schedular rating under Diagnostic Code 5201 
have not been met.

The Board has considered the veteran's left shoulder 
disability in the context of other diagnostic codes to 
determine if a higher rating is assignable pursuant to such 
other codes.  Under Diagnostic Code 5200, shoulder disability 
is rated on the basis of ankylosis.  In this case, there is 
no evidence that the veteran's right shoulder joint is 
ankylosed.

Diagnostic Code 5202 provides guidance for rating other 
impairments of the humerus, including recurrent dislocation 
of the scapulohumeral joint.  When episodes of dislocation 
are infrequent, with guarding of movement only at shoulder 
level, a rating of 20 percent is assigned.  With frequent 
episodes of dislocation and guarding of all arm movements, a 
rating of 30 percent is assigned for the major side and a 20 
percent rating is assigned on the minor side.  Under 
Diagnostic Code 5200, ratings of 30, 40 and 50 percent are 
assigned for major side ankylosis of scapulohumeral 
articulation for favorable, intermediate and unfavorable 
ankylosis, respectively.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula manifested by dislocation is rated 20 percent 
disabling.  Such impairment, when manifested by nonunion with 
loose motion is also rated 20 percent disabling.  Where there 
is nonunion without loose motion, impairment of the clavicle 
and scapula is rated 10 percent disabling.  A 10 percent 
rating is also assigned for malunion of the clavicle or 
scapula.

In this case, there is no indication that the veteran's 
disability from residuals of left acromioclavicular 
separation is currently manifested by more than slight 
limitation of arm motion, dislocation, guarding of arm 
movements, or nonunion or malunion of the clavicle or 
scapula.  Under such circumstances, his disability from the 
left shoulder disorder does not meet any of the criteria for 
a compensable schedular rating.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1999).  The original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  See DeLuca v. Brown, 8 
Vet App 202 (1995).  In this regard, the Board notes that 
during the August and November 1998 VA orthopedic 
examinations, the examiners reported no indication of 
manifestations in the left shoulder of pain with motion, 
weakness, excess fatigability, incoordination, atrophy from 
disuse, loose motion, deformity, heat, or swelling.  The 
Board concludes that the criteria for assignment of a higher 
rating pursuant to 38 C.F.R. § 4.40 of § 4.45 are not 
manifested in this case.

In the context of 38 C.F.R. § 4.7, in the absence of even the 
slightest manifestations of symptomatology needed for a 
compensable rating, the veteran's disability picture from 
residuals of left acromioclavicular separation do not more 
closely approximate the criteria for the next higher 
schedular rating of 10 percent.

D.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although the 10 percent rating 
assigned for each of the veteran's wrists is the highest 
assignable pursuant to the applicable diagnostic code, it is 
noteworthy that the limitation of motion manifested is slight 
compared to the limitation of motion which is provided in the 
diagnostic code as supportive of a rating of 10 percent.  
Concerning the veteran's left shoulder disability, there is a 
wide range of higher schedular ratings for varying degrees of 
limitation of arm motion, but the preponderance of the 
clinical evidence in this case does not support the 
assignment of such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected wrist and left shoulder disorders.  Nor is 
it shown that they otherwise so markedly interfere with 
employment as to render application of regular schedular 
standards impractical.  The Board concludes that the 
veteran's service-connected wrist and left shoulder 
disabilities are adequately compensated by the ratings 
discussed in this decision.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Aside from his disability from residuals of bilateral wrist 
fracture and residuals of left acromioclavicular separation, 
the veteran has service-connected disability from tinnitus, 
rated 10 percent disabling.  He also has the following 
service-connected disabilities which are rated zero percent 
disabling:  hearing loss; bilateral second degree pes planus, 
and; scar on the upper lip.  His combined rating is 30 
percent.

Initially, the Board finds that the veteran's disability from 
tinnitus, hearing loss, pes planus, and scar on the upper lip 
are properly rated.  The 10 percent rating is the highest 
assignable for tinnitus under Diagnostic Code 6260.  
Concerning his hearing loss, during testing in August 1998, 
his speech discrimination ability was 94 percent correct in 
both ears.  Although his hearing loss at frequencies of 3,000 
and 4,000 hertz was moderately-severe, his numeric 
designation of hearing impairment, using the table provided 
in 38 C.F.R. § 4.85, is Level I hearing loss in each ear.  
Such hearing loss is zero percent disabling.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  Concerning the service-
connected pes planus, an orthopedic examination report dated 
in August 1998 indicated that the veteran reported no more 
than mild symptoms of foot pain after standing as much as six 
hours.  The veteran reported that he got relief from his 
complaints by wearing a low-healed boot.  X-rays of the feet 
were unremarkable.  A compensable rating does not appear to 
be warranted pursuant to Diagnostic Code 5270.  Finally, the 
veteran's scar on his upper lip has been rated zero percent 
disabling since 1983.  The file contains no indication that 
the scar has become unsightly or has developed other clinical 
manifestations which warrant a compensable rating, such as 
tenderness, poor nourishment, ulceration, of functional loss.  
38 C.F.R. § 4.118, Diagnostic Codes, 7800, 7803, 7804, 7805 
(1999).

The veteran does not meet the percentage prerequisites for 
entitlement to TDIU under 38 C.F.R. § 4.16(a) (one service-
connected disability rated 60 percent or a combined rating of 
70% or more, with one service-connected disability rated at 
40% or more).  However, he may be entitled to TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.

The veteran has a high school diploma.  According to a 
history contained in a December 1994 VA examination report 
and a report of a May 1997 vocational rehabilitation 
consultation, he has taken an electronics course and has 
attended a vocational school.  He testified during his 
hearing in May 2000 that he was attending school for 
vocational rehabilitation and had a 3.3 grade point average.

He has worked in the past in television repair, welding, as a 
meat cutter, and as a grain inspector for the State of 
Missouri.  He has done work on pipelines and sewer lines.  He 
has worked at a concrete block factory, a stainless steel 
sink factory, in a bakery, and for a plumbing company.  At 
the time of his May 2000 hearing, the veteran reported that 
he had been unemployed since 1997.

The Board finds no unusual circumstances peculiar to this 
veteran which prevent him from having the usual amount of 
success in overcoming the hardship of his service-connected 
disabilities.  The record does not indicate that he has had 
frequent hospitalizations or frequent treatment for his 
service-connected disabilities, or that such disabilities 
otherwise markedly interfere with employment.  And again, he 
has the education and work experience to obtain and maintain 
relatively sedentary or light duty employment. 

In summary, the veteran does not meet the percentage 
prerequisites for TDIU as set out in 38 C.F.R. § 4.16.  The 
record does not reflect any unusual circumstances that place 
the veteran in a different position than other veterans with 
the same disability rating.  Accordingly, the Board concludes 
that he is not entitled to a total rating for compensation 
based on unemployability.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.
An increased rating for residuals of fracture of the right 
wrist is denied.
An increased rating for residuals of fracture of the left 
wrist is denied.
An increased rating for residuals of left acromioclavicular 
separation is denied.
A TDIU rating is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
*/

 

